Citation Nr: 0824004	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in March 2008; a 
transcript is of record.


FINDINGS OF FACT

1.  In a June 2002 decision the RO denied service connection 
for PTSD.  The veteran did not appeal that rating decision, 
and it became final.

2.  Evidence received since the final June 2002 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
PTSD.


CONCLUSION OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for PTSD has been received, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2004 and November 2006 the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 rating 
decision, February 2006 SOC and September 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the November 2006 letter which 
VA sent to the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the October 2004 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  New and Material Evidence to Reopen the Claim

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
(POW) under the provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection was denied in a June 2002 
rating decision.  At that time, the RO reopened its previous 
March 1995 denial of service connection for PTSD, because the 
veteran had since been diagnosed with PTSD.  However, the RO 
ruled that there was no evidence of a verifiable stressor.  
The service treatment records (STRs) did not show any 
treatment for psychological disorders and the veteran's 
specialty title was military police.  The STRs also do not 
show any treatment for injuries received in combat.  The 
veteran did not receive any medals or awards indicative of 
having taken part in combat.  Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

VA treatment records from September 2001 show that the 
veteran was diagnosed with PTSD.  He described nightmares and 
daytime experiences which could be indicative of flashbacks.  
In addition, he had hyper-arousability and depression, with 
psychotic features.  At October VA 2001 treatment the veteran 
reported having seen heavy combat in Vietnam.  He described a 
recurring memory of a firefight in which he and the enemy 
both ran out of ammunition, and the veteran reloaded and 
killed the Vietnamese soldier.  The veteran said that he had 
trouble getting close to his children and that his memories 
of combat had become more intense since the September 11, 
2001, terrorist attacks.  He was diagnosed with PTSD with 
organic affective disorder secondary to a combat head injury.  
At treatment later in October 2001, the veteran reported 
having depression, anxiety, irritability, and anger, 
difficulty getting close to his children, and hearing people 
whisper about him.  

Since the June 2002 rating decision, the new evidence which 
has been submitted includes a statement from B.F.P., who 
served with the veteran in Vietnam.  Mr. P wrote that during 
a mortar attack on their base camp, Dong Tam, their barracks 
were hit by mortars.  E.B., their friend, was hit by shrapnel 
and was severely wounded.  Mr. P continued that he and the 
veteran carried Mr. B to the medical station, where he died 
as they watched the doctors work on him.

The veteran wrote in May 2006 that he was assigned to regular 
military police duty and that his job was to patrol the base 
camp and roads and highway leading into and out of Dong Tam 
and surrounding villages.  In addition, he escorted convoys 
from Dong Tam to Long Bien.  The veteran wrote that he 
witnessed an individual take a direct hit from mortar fire.  
In another incident the veteran wrote that a Vietnamese child 
blew himself up after approaching him.  The veteran also said 
that he was assigned to an infantry company where he received 
an illegal order to be the point man in the field carrying a 
M-60 machine gun, which is not a one man weapon.  Finally, 
the veteran wrote that currently he was unable to get a full 
night's sleep without waking up with sweating, shaking, and 
chills.  In addition, media coverage of the Iraq war was 
stirring up memories of Vietnam.

The veteran testified at his March 2008 hearing that he 
underwent a court martial for the incident discussed above 
when he refused to carry the machine gun, and that he was 
vindicated.  He further testified that he was given paperwork 
when he returned from Vietnam about stress related problems 
but was told that if he turned it in his enlistment would 
have been extended another 30 to 90 days.  Therefore, he did 
not do so.  The veteran said that he did not have any 
stressors from his work as a policeman after service and that 
he left that job and went back to driving a truck because he 
had trouble getting along with his superiors.

The Board views this evidence as being new and material 
because, when presumed credible, it contributes to a more 
complete picture of the origins of the veteran's PTSD.  
Therefore, it bears directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim.

III.  Service Connection

After a careful review of the entirety of the evidentiary 
record after reopening of the claim, the Board finds that 
service connection for PTSD has not been established.  We 
note that, since VA treatment records show that the veteran 
has been diagnosed with PTSD, whether a diagnosis exists is 
not the question in this case.  At issue in this stage of the 
proceedings is whether there is adequate evidence of one or 
more in-service stressor events which can support a diagnosis 
of PTSD.

As noted in the regulation cited above, 38 C.F.R. § 3.304(f), 
permits VA to accept the veteran's assertions regarding 
undocumented stressors if they derive from his having 
"engaged in combat with the enemy."  That language tracks 
the applicable statute, at 38 U.S.C.A. § 1154(b).  The 
Federal Circuit Court recently confirmed that section 1154(b) 
requires more than that a claimant have served in "a combat 
zone" and does require personal participation in combat with 
the enemy, meaning participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  Moran v. Peake, No. 07-7163 (Fed. Cir. 
May 2, 2008).  See VAOPGCPREC 12-99 (Oct. 18, 1999).  In such 
circumstances, no further development or corroborative 
evidence is required, if the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service."  Id.

In the present case, the objective evidence of record does 
not reasonably support a finding that the veteran engaged in 
combat with the enemy in Vietnam.  The record fails to 
document that the veteran engaged in combat, as shown by the 
lack of combat-indicative awards or decorations, and a non-
combat duty assignment.  In addition, there is no indication 
that he was wounded in service.  These factors cast into 
question the contention that he had in-service stressor(s) 
which satisfy the definition in the law.  

The veteran testified that he was assigned to fill a gap in 
an infantry unit, and that he was court-martialed for the 
incident described above when he received the order regarding 
the machine gun.  While the veteran's personnel records show 
that there were proceedings initiated against him under 
Article 15 of the Uniform Code of Military Justice (non-
judicial punishment) in January 1969 there is no indication 
that it was related to the incident regarding the machine 
gun.  In addition, the veteran's Record of Assignments shows 
that in January 1969 his principal duty was as a military 
policeman in the 9th MP Company of the 9th Infantry Division.  
The Record of Assignments does not show that the veteran had 
any assignments during his service which are indicative of 
combat.

Unfortunately, the RO's attempt to verify the veteran's 
stressor regarding the soldier he saw killed in a mortar 
attack were not successful.  The RO researched servicemen 
with the same surname as Mr. B who were killed in Vietnam, 
and there were not any such individuals killed in the 
circumstances described by Mr. P.  In addition, no 
individuals with that surname were killed in Dong Tam.

The RO did not afford the veteran a VA examination for his 
PTSD.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court reviewed the criteria for determining when an 
examination is required by applicable regulation and how the 
Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event. 

The veteran's medical records do show a diagnosis of PTSD.  
However, although a health care provider may diagnose PTSD 
based upon a patient's self-reported history, a VA 
examination would not be able to verify the claimed in-
service stressors.  See LeShore v. Brown, Vet. App. 406, 409 
(1995) (mere transcription of lay history as reported by the 
veteran does not become competent medical evidence merely 
because the transcriber is a medical professional).  We 
recognize that such an opinion cannot be rejected solely 
because it is based upon a history supplied by the veteran, 
but the critical question is whether it is credible in light 
of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (Board may reject such statements of the veteran if 
rebutted by the overall weight of the evidence).

In this matter, the veteran's failure to provide sufficiently 
specific stressor information to the RO has made the attempt 
at verification by the service department unfeasible, 
including the account noted in his treatment records of his 
killing a Vietnamese soldier in a firefight.  Therefore, the 
Board agrees with the RO that there is already sufficient 
medical evidence to decide the claim, without scheduling a 
medical examination.  

In view of the foregoing, while there is a diagnosis of PTSD 
in the record, there is no verified or corroborated in-
service stressor to which the disorder can be linked, as 
required by 38 C.F.R. § 3.304(f).  The Board appreciates the 
veteran's testimony before the undersigned, as well as the 
able assistance of his representative at the hearing, but, 
upon thorough review of the evidence, the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


